Citation Nr: 0814383	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for low back disability. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO granted service connection 
for low back disability; an initial evaluation of 20 percent 
was assigned, effective March 23, 2004.  

Also on appeal from the RO's July 2005 rating action was the 
issue of entitlement to service connection for bilateral knee 
disability.  By a December 2007 rating action, the RO granted 
service connection for degenerative joint disease of the 
right and left knees; each knee was assigned a 10 percent 
evaluation, effective March 23, 2004.  The Board has 
construed the veteran's representative's January 2008 written 
argument, wherein he disagreed with the initial 10 percent 
evaluations assigned to service-connected degenerative joint 
disease of the right and left knees, as a notice of the 
disagreement with the RO's December 2007 rating action.  
(See, January 2008 written argument, prepared by the 
veteran's representative).  The RO has not, however, provided 
the veteran with a statement of the case (SOC) that 
addressees the issues of entitlement to initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
right and left knees.  This will be addressed in the remand 
below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In January 2008, the veteran testified before the undersigned 
Veterans Law Judge at the Newark, New Jersey RO.  A copy of 
the hearing transcript has been associated with the claims 
file. 



In a February 2008 written argument to the RO, the veteran's 
representative, on behalf of the appellant, raised the issue 
of entitlement to an increased compensable rating for 
service-connected bilateral hearing loss.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action. 

Finally, various documents of record reflect that the veteran 
has maintained that he is unemployable, in part, due to 
service-connected low back disability.  (see, VA Form 9, 
received by the RO in May 2006, and January 2008 hearing 
transcript, (T.) at page (pg.) 11).  Thus, it appears that 
veteran has raised an inferred claim of for an individual 
unemployability rating (TDIU).  This matter is referred to 
the RO for appropriate action. Cf. Roberson v. Principi, 251 
F.3d 1378, 1384 (2001) (when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of section 4.16(a) and there is evidence 
of service-connected unemployability in the claimant's claims 
file, evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for an individual 
unemployability rating).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the veteran's claims file and finds 
that additional substantive and procedural development is 
necessary prior to a final Board disposition.

I.  Substantive Development

The Board finds that an additional VA spine examination, 
along with a VA neurological examination, are needed to 
determine the current severity of the service-connected low 
back disability.  More specifically, the record contains 
contrasting evidence as to whether the veteran currently has 
any associated neurological deficits as a result of the 
service-connected low back disability.  In this regard, 
associated objective neurological abnormalities are to be 
evaluated separately when rating the service-connected low 
back disability. 
 See, 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note 1; 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5235-5243 (2007).

To this end, VA outpatient and examination reports, dated in 
March and July 2005, and August 2007, respectively, show that 
the veteran denied having neurogenic claudications (e.g., 
radicular pain exacerbated by walking and improved by 
changing positions) and weakness and numbness in bilateral 
lower extremities.  (see, VA outpatient and examination 
reports, dated in March and July 2005, and August 2007, 
respectively).  In contrast, private reports, dated in 
November 2004 and July 2006, show that the veteran had 
received treatment for "bilateral sciatic neuritis" and 
back pain that radiated into the left knee.  (see, treatment 
reports, prepared by F. S., D. C., and M. D., M. D., dated in 
November 2004 and July 2006, respectively).  More recently, 
during a January 2008 hearing before the undersigned at the 
RO, the veteran testified that he had "tingling" down the 
right [leg] and increasing numbness in the hip and buttocks 
area.  (T). at pages (pgs.) 5, 6).

In light of the foregoing, the Board finds that prior to 
further appellate review of the veteran's initial evaluation 
claim for service-connected low back disability, VA spine and 
neurological examinations would be appropriate to determine 
the presence, if any, of any associated objective neurologic 
abnormalities, such as the presence of any sciatic neuritis.  
Id.  

II.  Procedural Development

By a December 2007 rating decision, the RO granted service 
connection for degenerative arthritis of the right and left 
knees; each knee was assigned an initial 10 percent 
evaluation, effective March 23, 2004.  The Board has 
construed the veteran's representative's January 2008 
argument, wherein he disagreed with the initial 10 percent 
evaluations assigned to service-connected degenerative joint 
disease of the right and left knees, as a notice of the 
disagreement with the RO's December 2007 rating action.  
(See, January 2008 written argument, prepared by the 
veteran's representative).  As the veteran's representative 
has filed a notice of disagreement, a remand is necessary in 
order for the RO to issue a SOC addressing the issues of 
entitlement to initial evaluations in excess of 10 percent 
for degenerative joint disease of the right and left knees.  
Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issues 
of entitlement to initial evaluations 
in excess of 10 percent for service-
connected degenerative arthritis of the 
right and left knees.  (see, December 
2007 rating action).  Advise the 
appellant of the need to timely file a 
substantive appeal if appellate review 
is desired.  If, and only if, a timely 
substantive appeal on the 
aforementioned issue is filed should 
these claims be returned to the Board.  
See, 38 U.S.C.A. §§ 7104(a), 7105A 
(West 2002).
    
2.  Schedule the veteran for orthopedic 
and neurological examinations to 
determine the current severity and 
impairment of his service-connected low 
back disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Range of motion studies 
should be accomplished and the examiner 
should indicate whether because of the 
veteran's age, body habitus, neurologic 
disease, or other factors not the 
result of disease or injury of the 
spine, the range of motion of the spine 
in this particular individual should be 
considered normal for this individual. 
The examiner is specifically requested 
to comment on the following:

(a)  Identify all orthopedic and 
neurologic symptoms due to 
service-connected low back 
disability.  Describe any 
associated objective neurologic 
abnormalities including but not 
limited to, the presence of any 
mild, moderate, and moderately 
severe incomplete paralysis or 
neuritis of the sciatic nerve.  38 
C.F.R. § 4.124a, Diagnostic Codes 
8520 and 8620 (2007).  Describe 
any nerve(s) affected, or 
seemingly affected by any nerve 
root compression that may be 
present;

(b)  Indicate whether the veteran 
has favorable ankylosis of the 
entire thoracolumbar spine; or, 
forward flexion of the 
thoracolumbar spine to 30 degrees 
or less;
	
(c)  Indicate whether the veteran 
has had incapacitating episodes 
having a total duration of at 
least four (4) weeks but less than 
six (6) weeks during the past 12 
months; and 
		
(d)  Describe the effects, if any, 
of the service-connected low back 
disability on the veteran's 
ability to work in all forms of 
substantially gainful employment-
not solely as a property manager.  
A complete rationale should be 
provided for all opinions 
expressed. 

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  

3.  If the claims perfected for appeal 
are not fully granted, issue a 
supplemental statement of the case, that 
addresses all evidence received after the 
September 2007 supplemental statement of 
the case.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims including reporting for any scheduled VA examinations, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for the scheduled examination 
may result in the denial of his claim of entitlement to an 
initial evaluation in excess of 20 percent for low back 
disability.  38 C.F.R. § 3.655 (2007). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


